             Case 1:20-cr-00407-RMB Document 32
                                             31 Filed 01/22/21 Page 1 of 1




                                                                         January 22, 2021
   BY EMAIL
   Hon. Richard M. Berman
   United State District Judge
   Southern District of New York
   500 Pearl Street
   New York, New York 10007

                  Re: United States v. Muge Ma, 20 CR 407 (RMB)

   Dear Judge Berman:

           I am counsel to Mr. Ma in the above referenced case. I submit this letter on behalf of the
   parties to request an adjournment of the telephonic status conference scheduled for January 27,
   2021 until the week of March 1, 2021 or thereafter.

          Since the indictment against Mr. Ma was filed on August 17, 2020, the government has
   produced voluminous discovery, and the parties have been engaged in on-going plea discussions
   that would obviate the need for a trial. Accordingly, in order to allow time for the parties to
   complete our negotiations, the parties respectfully request that the January 27, 2020 conference be
   adjourned until March 1, 2021 or thereafter.

           The parties also respectfully request that time be excluded under the Speedy Trial Act until
   the next conference date set by the Court pursuant to Title 18, United States Code, Section
   3161(h)(7)(A). The parties submit that the exclusion of time best serves the ends of justice and
   outweighs the best interests of the public and the defendant in a speedy trial as it will allow time
   for the parties to continue our on-going discussions regarding a potential disposition of this matter.
   I have consulted with Assistant U.S. Attorney Sagar Ravi who consents to this adjournment request
   and to the exclusion of time on behalf of the government.

          Thank you for your attention to this matter.

                                                                 Sincerely,
Application granted. Conference
adjourned to Wednesday. March 3,                                 Peter Katz, Esq.
2021 at 10:30 AM. Time is excluded                               Counsel to Muge Ma
pursuant to the Speedy Trial Act for the
reasons set forth in this letter.




     1/22/2021                                       1
